DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.
 
Response to Arguments
Applicant’s argument on Pages 9-11 regarding the rejection of Claims 1-6, 10, 12-17, 19, and 20 under 35 U.S.C. 103 over Keller in view of Marmor has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Keller remains applicable to the invention as claimed.
	Applicant’s argument on Pages 11-12 regarding the rejection of Claim 7 under 35 U.S.C. 103 over Keller and Marmor and further in view of Blanz, Claims 8 and 18 under 35 U.S.C. 103 over Keller and Marmor and further in view of Lee, and Claim 11 under 35 U.S.C. 103 over Keller and Marmor and further in view of Elbert has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. Lee and Elbert remain applicable to the invention as claimed.
	While differences between the cited prior art and the instant application are appreciated, they are not embodied in the claims in such a way as to differentiate from the cited prior art.

Claim Objections
Claim 6 is objected to because of the following informalities: the claim recites “to the processing component” twice (Lines 5 and 6), which is not necessary.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the claim recites “receive” and “convert,” which should be amended to “receives” and “converts,” respectively. Furthermore, the claim recites “[…] wherein ultrasound echo signal comprises […],” which should be amended to “[…] wherein the ultrasound echo signal comprises […].” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a computing device in Claims 1 and 14, a transducer array controller component in Claim 22, and an application processing component in Claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing component in Claim 1, signal processing component and a first image processing component in Claim 22, and a second image processing component and an image formatting component in Claim 23.
The disclosure merely cites:
a) the processing component (processing component 410) as including hardware and/or software configured to determine image data based on the ultrasound echo signals ([0026]);
b) the signal processing component (signal processing component 514) as configured to perform signal conditioning on the digital signals, which may include amplification, filtering, and quadrature demodulation ([0049]);
c) a first image processing component (image processing component 516) as including circuitry to perform image processing ([0051]);
d) a second image processing component (image processing component 520) to implement image processing signals that are less computational-intensive and/or require more flexibility or programmability compared to the image processing algorithms performed at image processing component 516 ([0057]); and
e) an image formatting component (image formatting component 522) to format the image data according to the image display formats suitable for display on the systems and packetize the image data for transmission ([0058]), but does not provide sufficient, specific structure to perform the recited functions. For purposes of applying prior art, the above recited limitations are all interpreted as computers and/or processors. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 22, and 23, and those depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 22, and 23, “processing component” in Claim 1, “signal processing component” and “a first image processing component” in Claim 22, and “a second image processing component” and “an image formatting component” in Claim 23 is incorporated, which is interpreted under 35 U.S.C. 112(f) according to analysis made of record. “Processing component” in Claim 1, “signal processing component” and “a first image processing component” in Claim 22, and “a second image processing component” and “an image formatting component” in Claim 23 are described exclusively in terms of the functions they perform, without naming a structure intended to be used, and therefore applicant has not demonstrated possession of that structure.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 14, the limitations “a wireless router,” “a network cable,” and “a computing device” render the claims indefinite. It is unclear is such limitations are included within the intraluminal system. For purposes of applying prior art, the wireless router, the network cable, and the computing device are interpreted as part of the intraluminal imaging system, as depicted in Figure 1. 
Regarding Claims 1, 22, and 23, claim limitations “processing component” in Claim 1, “signal processing component” and “a first image processing component” in Claim 22, and “a second image processing component” and “an image formatting component” in Claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any specific, sufficient structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further regarding Claim 22, the claim recites the limitation "the conditioned ultrasound signal" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. In order to overcome this rejection, it is suggested applicant amend the claim to include the formation of such a limitation, in order to establish proper antecedent basis, following the performance of the signal conditioning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 12-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 9402601) in view of Keller (US 20160157803).
	Regarding Claim 1, Berger teaches an intraluminal system, (Column 48 Lines 64-65 “Intravascular ultrasound with the system of the present invention”), wherein the PIM, (Column 9 Line 44 “host computer 5”), comprises:
a) a housing (Column 11 Lines 22-23 “The host computer 5 can be a commercially available personal computer,” Fig. 3A, re-produced and annotated by examiner below);
b) a power-over-network component, (Column 9 Lines 55-56 “standard high-speed communications protocol, such as the FireWire”), disposed within the housing, (as shown in Fig. 3A, re-produced below, FireWire 54 is within the host computer 5), and different than the network cable, (Column 28 Lines 61-62 “FireWire power line 44” and Column 28 Line 61 “FireWire signal lines 42”), wherein the power-over-network is configured to:
i) receive operating power from the network cable (Column 28 Lines 62-67 “In order to provide the necessary voltages, the FireWire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the FireWire signal lines 42 in a custom cable 40′.”);
ii) provide at least a portion of the operating power to the intraluminal device such that the ultrasound imaging component is powered, via the network cable, to obtain the ultrasound echo signal (Column 16 Lines 64-67 and Column 17 Lines 1-5 “A highly capable, yet cost-effective and physically non-encumbering connection between the scan head and host computer is possible using the FireWire standard (also known as IEEE 1394). The FireWire standard is used for multimedia equipment and allows 100-200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable. Power is also provided on two of the six wires so that the FireWire cable is the only necessary electrical connection to the probe head (3),” Column 29 Lines 2-3 “the custom power lines 46 are connected to a power distributor 48” and Fig. 3A, re-produced below); and
c) a processing component disposed within the housing, (Column 11 Lines 22-24 “The host computer 5 […] having a microprocessor CPU 52” and Fig. 3A, re-produced below), and configured to:
i) receive the ultrasound echo signal (Column 9 Lines 45-54 “The front-end probe 3 integrates a transducer array 10 and control circuitry […]. The control circuitry includes a transmit/receive module 12 […]. […] The probe 3 interfaces with the host computer 5” and Column 18 Lines 19-20 “All image data from head to host is sent via isochronous packets.”); and
ii) determine ultrasound image data based on at least the ultrasound echo signal (Column 34 Lines 24-26 “the host 5 can be a desktop, laptop palmtop or other portable computer executing software instructions to display ultrasound images.”),
d) wherein the power-over-network component is further configured to: transmit the ultrasound image data to the computing device via the network cable and the wireless router such that data communication for the ultrasound image data is provided via the network cable (Column 17 Lines 6-11 “The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication that can be used for configuration and control of the peripherals as well as obtaining status information from them,” Column 48 Lines 47-52 “The ultrasound system in accordance with a preferred embodiment also provides immediate image transfer ability using, but not limited to, for example, electronic mail, LAN/WAN, DICOM and Digital Imaging Network-Picture Archiving and Communications Systems (DINPACs),” and Column 60 Lines 14-19 “A same Object Transmitting Programming Interface can be implemented to transfer images not via the shared memory but via the high-speed wireless communication network such as, for example, ISO 802.11a. It also can be used to transfer images across a wired Ethernet connection.”).

    PNG
    media_image1.png
    441
    716
    media_image1.png
    Greyscale

Fig. 3A of Berger
However, Berger does not explicitly teach an intraluminal device comprising an ultrasound imaging component, configured to be powered to obtain an ultrasound echo signal while the intraluminal device is positioned within a body lumen of a patient; and a patient interface module (PIM) configured for communication with: the intraluminal device; a wireless router, and a computing device in wireless communication with the wireless router.
In an analogous ultrasound imaging field of endeavor, Keller teaches an intraluminal system, ([0028] “a medical sensing system 100”), comprising:
	a) an intraluminal device, ([0032] “medical sensing devices 108 and 110”), comprising an ultrasound imaging component, ([0056] “the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes […] images (including images obtained using ultrasound (e.g., IVUS),” where the instrument 830 (and 832) can be implemented into medical system 100 as medical sensing device 108 and 110, as in [0055]), configured to be powered to obtain an ultrasound echo signal while the intraluminal device is positioned within a body lumen of a patient ([0056] “Instrument 830 is configured to obtain diagnostic information about the vessel 800. In that regard, the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity and/or volume), images (including images obtained using ultrasound (e.g., IVUS)” and [0058] “Instrument 832 is configured to obtain diagnostic information about the vessel 100 [examiner note: 800]. In that regard, the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity and/or volume), images (including images obtained using ultrasound (e.g., IVUS)”); and
	b) a patient interface module (PIM), ([0032] “PIMs 112 and 114”), configured for communication with:
i) the intraluminal device ([0032] “PIM 112 communicatively coupled to […] medical sensing device 108, PIM 114 communicatively coupled to medical sensing device 110”),
ii) a wireless router, ([0037] “wireless network 208”), via a network cable and (Figs. 1 and 2, re-produced and annotated by examiner below), and
iii) a computing device in wireless communication with the wireless router ([0064] “The interface 870 is communicatively coupled to a computing device 872 via a connection 874” and [0065] “any communication pathway between the instrument 852 and the computing device 872 may be utilized including […] wireless connections […]. […] the connection 874 is wireless in some instances. In some instances, the connection 874 includes a communication link over a network.”).

    PNG
    media_image2.png
    703
    601
    media_image2.png
    Greyscale

Fig. 1 of Keller

    PNG
    media_image3.png
    688
    530
    media_image3.png
    Greyscale

Fig. 2 of Keller
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Berger and Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005].
Regarding Claim 2, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the power-over-network component is further configured to receive a control signal from the computing device via the network cable and the wireless router (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above), and
b) wherein the processing component is further configured to receive the ultrasound echo signal based on at least the control signal (Column 12 Lines 57-64 “The system controller 218 maintains proper clocking and operation of the VRAM to assure continuous data output. Additionally, it generates clocks and control signals for the various operating modules of the system so that they know when the data present at the DRAM serial port output is for them. Finally, it also interfaces with the host (PC) 5 via a PC communications protocol (e.g., FireWire or high speed bus) to allow the host 5 to write data into the VRAM.”).
Regarding Claim 3, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the power-over-network component is further configured to receive a control signal from the computing device via the network cable and the wireless router (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above),
b) wherein the processing component is further configured to transmit an ultrasound signal transmission trigger to the ultrasound imaging component based on at least the control signal, (Column 42 Lines 8-15 “In that the integrated ultrasound probe system 24 in the embodiment described has a Windows®-based host computer 5, the system can leverage the extensive selection of software available for the Windows® operating system. One potentially useful application is electronically connecting ultrasound systems allowing physicians to send and receive messages, diagnostic images, instructions, reports or even remotely controlling the front-end probe 3 using the system.”), and
c) wherein the ultrasound echo signal is associated with the ultrasound signal transmission trigger (Column 46 Lines 23-28 “Similarly, the PC host computer has a RF stack and circuitry to be able to communicate to the remotely located image viewer. In a preferred embodiment, the remote image viewer may be used to monitor and/or control the ultrasonic imaging operations not just display the resultant imaging data.”).
Regarding Claim 4, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the power-over-network component is further configured to receive a control signal from the computing device via the network cable and the wireless router (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above), and
b) wherein the processing component is further configured to determine the ultrasound image data based on the control signal (Column 3 Lines 45-51 “The probe has […] a control circuitry and a digital communication control circuit. The control circuitry includes a transmit/receive module, beamforming module and a system controller. A computing device connects to the digital communication control circuit of the probe with a communication interface. The computer processes display data.”).
Regarding Claim 21, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the power-over-network component comprises a direct current (DC)/DC converter (Column 28 Line 64 “The DC-DC converter 300”),
b) wherein the power-over-network component is configured to:
i) convert via the DC/DC converter, at least the portion of the operating power into a voltage level suitable for the intraluminal device (Column 28 Lines 64-65 “The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46.”); and
ii) provide at least the portion of the operating power to the intraluminal device at the voltage level suitable for the device (Column 3 Lines 15-17 “the invention can utilize certain safety features including circuits that a check the power supply voltage level” and Column 28 Line 67 and Column 29 Lines 1-5 “In the probe housing 3′, the FireWire signal lines 42 are connected to the FireWire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248.”).
	However, Berger does not explicitly teach an intraluminal device.
In an analogous ultrasound imaging field of endeavor, Keller teaches an intraluminal device, ([0032] “medical sensing devices 108 and 110” and [0056] “the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes […] images (including images obtained using ultrasound (e.g., IVUS),” where the instrument 830 (and 832) can be implemented into medical system 100 as medical sensing device 108 and 110, as in [0055]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005].
	Regarding Claim 5, the modified system of Berger teaches all limitations of Claim 21, as discussed above. Furthermore, Berger teaches:
	a) wherein the voltage level suitable for the device comprises a voltage level suitable for the ultrasound imaging component, (Column 28 Lines 64-65 “The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46”), and
	b) wherein, to provide at least the portion of the operating power to the device at the voltage level suitable for the device, (Column 3 Lines 15-17 “the invention can utilize certain safety features including circuits that a check the power supply voltage level”), the power-over-network component is configured to: provide at least the portion of the operating power to the ultrasound imaging component at the voltage level suitable for the ultrasound imaging component (Column 28 Line 67 and Column 29 Lines 1-5 “In the probe housing 3′, the FireWire signal lines 42 are connected to the FireWire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248” and Fig. 3A, re-produced above, demonstrates the connections between the host computer 5 and the probe 3).
However, Berger does not explicitly teach an intraluminal device.
In an analogous ultrasound imaging field of endeavor, Keller teaches an intraluminal device, ([0032] “medical sensing devices 108 and 110” and [0056] “the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes […] images (including images obtained using ultrasound (e.g., IVUS),” where the instrument 830 (and 832) can be implemented into medical system 100 as medical sensing device 108 and 110, as in [0055]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005].
Regarding Claim 7, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches wherein the PIM, (Column 9 Line 44 “host computer 5”), further includes a memory, (Fig. 1, re-produced below, “core memory 64”), coupled to the processing component (see Fig. 1, re-produced below), and configured to store the ultrasound image data (Column 67 Lines 20-22 “All examination images for the patient are stored in this folder and are viewable by accessing the system Explorer window.”).
	

    PNG
    media_image4.png
    371
    714
    media_image4.png
    Greyscale

Fig. 1 of Berger
Regarding Claim 10, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches wherein the ultrasound imaging component (Column 9 Line 45 “probe 3”), comprises one or more ultrasound transducers (Column 9 Lines 45-46 “transducer array 10”).
Regarding Claim 12, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the processing component is further configured to format the ultrasound image data according to an image display format usable by the computing device to display the ultrasound image data (Column 52 Lines 54-57 “A preferred embodiment formats the ultrasound image frame such that probe, spatial, and temporal information can be interpreted by the third party Windows® based application as it retrieves the images” and Column 42 Lines 8-15 “In that the integrated ultrasound probe system 24 in the embodiment described has a Windows®-based host computer 5, the system can leverage the extensive selection of software available for the Windows® operating system. One potentially useful application is electronically connecting ultrasound systems allowing physicians to send and receive […] diagnostic images”), and
b) wherein the power-over-network component is further configured to transmit the ultrasound image data by transmitting the ultrasound image data in the image display format usable by the computing device to display the ultrasound image data (Column 60 Lines 24-33 “The system controller 500 is connected to a host user computing device 5 such as a PC via a standard interface 40 which is a predetermined communication link, such as an IEEE 1394 interface, also known as FireWire. The US data therefore, is transmitted to a user computing device 5 via the standard interface 40, relieving the need for specialized components to be employed in the user computing device 5. The user computing device 5 therefore provides an ultrasonic application server which may be integrated with an external application”).
Regarding Claim 13, the modified system of Berger teaches all limitations of Claim 1, as discussed above. Furthermore, Berger teaches:
a) wherein the PIM, (Column 9 Line 44 “host computer 5”), is in communication with a second computing device, (Column 43 Lines 29-30 “remote computing system 26”), in wireless communication (Column 43 Line 32-33 “The communication link 746 is shown as a wireless link” and Fig. 18, re-produced below), and
b) wherein the power-over-network component is further configured to transmit, to the second computing device via the network cable, the ultrasound image data (Column 42 Lines 25-31 (“The wireless communication link 746 can use various different protocols, such as, an RF link which may be implemented using all or parts of a specialized protocol, such as the IEEE 1394 protocol stack or Bluetooth system protocol stack. IEEE 1394 is a preferred interface for high bandwidth applications such as high quality digital video editing of ultrasonic imaging data” and shown via the connections in Fig. 18, re-produced below).

    PNG
    media_image5.png
    245
    447
    media_image5.png
    Greyscale

Fig. 18 of Berger
However, Berger does not explicitly teach a computing device in communication with a wireless router.
In an analogous ultrasound imaging field of endeavor, Keller teaches a computing device in wireless communication with the wireless router ([0064] “The interface 870 is communicatively coupled to a computing device 872 via a connection 874” and [0065] “any communication pathway between the instrument 852 and the computing device 872 may be utilized including […] wireless connections […]. […] the connection 874 is wireless in some instances. In some instances, the connection 874 includes a communication link over a network.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Berger and Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005]. Furthermore, the combination provides an efficient and quick transfer of the ultrasound imaging data amongst the various devices.
Regarding Claim 14, Berger teaches a method of performing intraluminal imaging, (Column 3 Lines 34-35 “The system can be employed with a number of probe systems and imaging methods” and Column 48 Lines 64-65 “Intravascular ultrasound with the system of the present invention”), wherein the PIM, (Column 9 Line 44 “host computer 5”), comprising:
a) receiving, by a processing component disposed within a housing, (Column 11 Lines 22-24 “The host computer 5 […] having a microprocessor CPU 52” and Fig. 3A, re-produced above), of a patient interface module (PIM), (Column 9 Line 44 “host computer 5”), an ultrasound echo signal, (Column 9 Lines 45-54 “The front-end probe 3 integrates a transducer array 10 and control circuitry […]. The control circuitry includes a transmit/receive module 12 […]. […] The probe 3 interfaces with the host computer 5” and Column 18 Lines 19-20 “All image data from head to host is sent via isochronous packets.”);
b) determining, by the processing component, ultrasound image data based on at least the ultrasound echo signal (Column 34 Lines 24-26 “the host 5 can be a desktop, laptop palmtop or other portable computer executing software instructions to display ultrasound images.”);
c) receiving, by a power-over-network component, (Column 9 Lines 55-56 “standard high-speed communications protocol, such as the FireWire”), disposed within the housing of the PIM, (as shown in Fig. 3A, re-produced above, FireWire 54 is within the host computer 5), operating power from a wireless router via a network cable, (Column 28 Lines 62-67 “In order to provide the necessary voltages, the FireWire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the FireWire signal lines 42 in a custom cable 40′.”), wherein the power-over-network component is different than the network cable (Column 28 Lines 61-62 “FireWire power line 44” and Column 28 Line 61 “FireWire signal lines 42”);
d) providing, by the power-over-network component, at least a portion of the operating power to the intraluminal imaging device such that the ultrasound imaging component is power, via the network cable, to obtain the ultrasound echo signal (Column 16 Lines 64-67 and Column 17 Lines 1-5 “A highly capable, yet cost-effective and physically non-encumbering connection between the scan head and host computer is possible using the FireWire standard (also known as IEEE 1394). The FireWire standard is used for multimedia equipment and allows 100-200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable. Power is also provided on two of the six wires so that the FireWire cable is the only necessary electrical connection to the probe head (3),” Column 29 Lines 2-3 “the custom power lines 46 are connected to a power distributor 48” and Fig. 3A, re-produced above); and
e) transmitting, by the power-over-network component to a computing device via the network cable and the wireless router, the ultrasound image data such that data communication for the ultrasound image data is provided via the network cable (Column 17 Lines 6-11 “The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication that can be used for configuration and control of the peripherals as well as obtaining status information from them,” Column 48 Lines 47-52 “The ultrasound system in accordance with a preferred embodiment also provides immediate image transfer ability using, but not limited to, for example, electronic mail, LAN/WAN, DICOM and Digital Imaging Network-Picture Archiving and Communications Systems (DINPACs),” and Column 60 Lines 14-19 “A same Object Transmitting Programming Interface can be implemented to transfer images not via the shared memory but via the high-speed wireless communication network such as, for example, ISO 802.11a. It also can be used to transfer images across a wired Ethernet connection.”).
However, Berger does not explicitly teach an intraluminal device comprising an ultrasound imaging component that is powered to obtain the ultrasound echo signal while the intraluminal device is positioned within a body lumen of a patient.
In an analogous ultrasound imaging field of endeavor, Keller teaches a method of performing intraluminal imaging, (Abstract “methods for identifying and presenting cardiac treatment options, for assessing the severity of a blockage in a vessel and, in particular, a stenosis in a blood vessel, obtaining an imaging of the vessel […] generating a diagnostic visualization image, […] and generating a predictive visualization image.”), comprising:
a) an intraluminal device, ([0032] “medical sensing devices 108 and 110”), comprising an ultrasound imaging component, ([0056] “the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes […] images (including images obtained using ultrasound (e.g., IVUS),” where the instrument 830 (and 832) can be implemented into medical system 100 as medical sensing device 108 and 110, as in [0055]), configured to be powered to obtain an ultrasound echo signal while the intraluminal device is positioned within a body lumen of a patient ([0056] “Instrument 830 is configured to obtain diagnostic information about the vessel 800. In that regard, the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity and/or volume), images (including images obtained using ultrasound (e.g., IVUS)” and [0058] “Instrument 832 is configured to obtain diagnostic information about the vessel 100 [examiner note: 800]. In that regard, the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes one or more of pressure, flow (velocity and/or volume), images (including images obtained using ultrasound (e.g., IVUS)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Berger and Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005].
Regarding Claim 15, the modified method of Berger teaches all limitations of Claim 14, as discussed above. Furthermore, Berger teaches: receiving, by the power-over-network component from the computing device via the network cable and wireless router, a control signal, (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above), wherein the receiving the ultrasound echo signal includes receiving the ultrasound echo signal based on at least the control signal (Column 12 Lines 57-64 “The system controller 218 maintains proper clocking and operation of the VRAM to assure continuous data output. Additionally, it generates clocks and control signals for the various operating modules of the system so that they know when the data present at the DRAM serial port output is for them. Finally, it also interfaces with the host (PC) 5 via a PC communications protocol (e.g., FireWire or high speed bus) to allow the host 5 to write data into the VRAM.”).
Regarding Claim 16, the modified method of Berger teaches all limitations of Claim 14, as discussed above. Furthermore, Berger teaches:
a) receiving, by the power-over-network component from the computing device via the network cable and the wireless router, a control signal (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above); and
b) transmitting, by the processing component to the imaging device, an ultrasound signal transmission trigger based on at least the control signal, (Column 42 Lines 8-15 “In that the integrated ultrasound probe system 24 in the embodiment described has a Windows®-based host computer 5, the system can leverage the extensive selection of software available for the Windows® operating system. One potentially useful application is electronically connecting ultrasound systems allowing physicians to send and receive messages, diagnostic images, instructions, reports or even remotely controlling the front-end probe 3 using the system.”), and
c) wherein the ultrasound echo signal is associated with the ultrasound signal transmission trigger (Column 46 Lines 23-28 “Similarly, the PC host computer has a RF stack and circuitry to be able to communicate to the remotely located image viewer. In a preferred embodiment, the remote image viewer may be used to monitor and/or control the ultrasonic imaging operations not just display the resultant imaging data.”).
However, Berger does not explicitly teach an intraluminal imaging device.
In an analogous ultrasound imaging field of endeavor, Keller teaches an intraluminal device, ([0032] “medical sensing devices 108 and 110” and [0056] “the instrument 830 includes one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel. The diagnostic information includes […] images (including images obtained using ultrasound (e.g., IVUS),” where the instrument 830 (and 832) can be implemented into medical system 100 as medical sensing device 108 and 110, as in [0055]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005].
Regarding Claim 17, the modified method of Berger teaches all limitations of Claim 14, as discussed above. Furthermore, Berger teaches: receiving, by the power-over-network component from the computing device via the network cable and wireless router, a control signal, (Column 12 Lines 31-34 “The control circuitry, as shown in FIG. 3A, is embodied in a digital circuit board 200. The digital circuit board 200 includes a FireWire chipset 220, a system control chip 218 to control the scan head” and Fig. 3A, re-produced above), wherein determining the ultrasound image data includes determining the ultrasound image data further based on the control signal (Column 3 Lines 45-51 “The probe has […] a control circuitry and a digital communication control circuit. The control circuitry includes a transmit/receive module, beamforming module and a system controller. A computing device connects to the digital communication control circuit of the probe with a communication interface. The computer processes display data.”).
Regarding Claim 19, the modified method of Berger teaches all limitations of Claim 14, as discussed above. Furthermore, Berger teaches: formatting, by the processing component, the ultrasound image data according to an image display format usable by the computing device to display the ultrasound image data (Column 52 Lines 54-57 “A preferred embodiment formats the ultrasound image frame such that probe, spatial, and temporal information can be interpreted by the third party Windows® based application as it retrieves the images” and Column 42 Lines 8-15 “In that the integrated ultrasound probe system 24 in the embodiment described has a Windows®-based host computer 5, the system can leverage the extensive selection of software available for the Windows® operating system. One potentially useful application is electronically connecting ultrasound systems allowing physicians to send and receive […] diagnostic images”), wherein the transmitting the ultrasound image data includes transmitting the ultrasound image data in the ultrasound image display format of the computing device (Column 60 Lines 24-33 “The system controller 500 is connected to a host user computing device 5 such as a PC via a standard interface 40 which is a predetermined communication link, such as an IEEE 1394 interface, also known as FireWire. The US data therefore, is transmitted to a user computing device 5 via the standard interface 40, relieving the need for specialized components to be employed in the user computing device 5. The user computing device 5 therefore provides an ultrasonic application server which may be integrated with an external application”).
Regarding Claim 20, the modified method of Berger teaches all limitations of Claim 14, as discussed above. Furthermore, Berger teaches: transmitting, by the power-over-network component to a second computing device, (Column 43 Lines 29-30 “remote computing system 26”), via the network cable, the ultrasound image data (Column 42 Lines 25-31 (“The wireless communication link 746 can use various different protocols, such as, an RF link which may be implemented using all or parts of a specialized protocol, such as the IEEE 1394 protocol stack or Bluetooth system protocol stack. IEEE 1394 is a preferred interface for high bandwidth applications such as high quality digital video editing of ultrasonic imaging data” and shown via the connections in Fig. 18, re-produced above).
However, Berger does not explicitly teach a computing device in communication with a wireless router.
In an analogous ultrasound imaging field of endeavor, Keller teaches a computing device in wireless communication with the wireless router ([0064] “The interface 870 is communicatively coupled to a computing device 872 via a connection 874” and [0065] “any communication pathway between the instrument 852 and the computing device 872 may be utilized including […] wireless connections […]. […] the connection 874 is wireless in some instances. In some instances, the connection 874 includes a communication link over a network.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Berger and Keller because the combination provides an efficient and user friendly manner to facilitate planning or education, as well as an improved device for providing visual depictions of the intravascular or intraluminal images, as taught by Keller in [0005]. Furthermore, the combination provides an efficient and quick transfer of the ultrasound imaging data amongst the various devices.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 9402601) and Keller (US 20160157803), as applied to Claims 1 and 14, in view of Lee et al. (US 20160302761).
Regarding Claim 8, the modified system of Berger teaches all limitations of Claim 1, as discussed above. However, the modified system of Keller does not specifically teach wherein the power-over-network component is further configured to receive, from a medical diagnostic system via the network cable and the wireless router, an image border line, and wherein the processing component is further configured to determine the ultrasound image data further according to the image border line.
In an analogous ultrasound imaging field of endeavor, Lee teaches an intraluminal imaging system, (Abstract “An ultrasound system […] generation of an ultrasound image showing a blood vessel”), wherein the power-over-network component, ([0057] “The communication module 1300 is connected to the network 30 by wire or wirelessly to exchange data with a server 32”), is further configured to receive, from a medical diagnostic system via the network cable and the wireless router, ([0060] “The mobile communication module 1330 transmits or receives wireless signals to or from at least one selected from a base station, an external terminal, and a server on a mobile communication network.”), an image border line, ([0080] “a first line 611 (621) and a second line 612 (622)”), and wherein the processing component is further configured to determine the image data further according to the image border line, ([0082] “the ultrasound system 300 may determine an interval between the first and second lines 611 and 612,” where an interval is the determined image data).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lee because noting a change in the image border line indicates the stiffness of a blood vessel, as taught by Lee in the Abstract.
Regarding Claim 18, the modified method of Berger teaches all limitations of Claim 14, as discussed above. However, the modified method of Berger does not explicitly teach receiving, by the power-over-network component from a medical diagnostic system via the network cable and the wireless router, an image border line, wherein the determining the ultrasound image data includes determining the ultrasound image data according to the image border line.
In an analogous ultrasound imaging field of endeavor, Lee teaches a method of performing intraluminal imaging, ([0019] a method of displaying an ultrasound image includes generating an ultrasound image showing a blood vessel based on an ultrasound echo signal obtained from an object including the blood vessel”), comprising: receiving, by the power-over-network component, ([0057] “The communication module 1300 is connected to the network 30 by wire or wirelessly to exchange data with a server 32”), from a medical diagnostic system via the network cable and the wireless router, ([0060] “The mobile communication module 1330 transmits or receives wireless signals to or from at least one selected from a base station, an external terminal, and a server on a mobile communication network.”), an image border line, ([0080] “a first line 611 (621) and a second line 612 (622)”), and wherein the processing component is further configured to determine the image data further according to the image border line, ([0082] “the ultrasound system 300 may determine an interval between the first and second lines 611 and 612,” where an interval is the determined image data).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lee because noting a change in the image border line indicates the stiffness of a blood vessel, as taught by Lee in the Abstract.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 9402601) and Keller (US 20160157803), as applied to Claim 1, in view of Elbert (US 20140343434).
Regarding Claim 11, the modified system of Berger teaches all limitations of Claim 1, as discussed above. However, the modified system of Berger does not explicitly teach wherein the PIM further comprises a patient isolation circuit coupled between the power-over-network component and the processing component.
However, in an analogous intravenous ultrasound imaging field of endeavor, Elbert teaches an intraluminal imaging system, ([0017] “IVUS system 100”), wherein the PIM, ([0018] “patient interface module (PIM) 120”), further comprises a patient isolation circuit, ([0021] “The PIM 220 can include a catheter interface,” [0027] “the catheter memory 210 is accessed by the PIM 220 via the catheter interface,” [0030] “an electrical isolation circuit 450”), coupled between the power-over-network component and the processing component (shown in Figs. 2 and 4, re-produced below, where the isolation circuit 450 is coupled between the engine, PIM, and processor. The engine is the power-over-network component and the processor as the processing component.).

    PNG
    media_image6.png
    424
    502
    media_image6.png
    Greyscale

Fig. 2 of Elbert

    PNG
    media_image7.png
    219
    540
    media_image7.png
    Greyscale

Fig. 4 of Elbert
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Elbert because the isolation circuit allows for the memory to be in the tool, or the catheter, while meeting safety requirements and being in full bidirectional communication with other parts of the system, as taught by Elbert in [0005].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 9402601) and Keller (US 20160157803), as applied to Claim 1, in view of Lee (“Enabling devices for a Power over Ethernet world”).
Regarding Claim 6, the modified system of Berger teaches all limitations of Claim 21, as discussed above. However, the modified system of Berger does not explicitly teach wherein the power-over-network component is further configured to: convert, via the DC/DC converter, at least a portion of the operating power received from the network cable into a voltage level suitable for the processing component; and provide, to the processing component, at least the portion of the operating power to the processing [to the processing component] at the voltage level suitable for the processing component.
In an analogous power-over-ethernet (network) field of endeavor, Lee teaches the power-over-network component is further configured to:
a) convert, via the DC/DC converter, at least a portion of the operating power received from the network cable into a voltage level suitable for the processing component (The basics of a PoE network, Paragraph 2 “The management and conversion of incoming power is normally handled by a DC/DC converter in the PD (Powered Device)”); and
b) provide, to the processing component, at least the portion of the operating power to the processing [to the processing component] at the voltage level suitable for the processing component (Power conversion, Paragraph 1 “Isolated DC/DC converters are usually required within PoE enabled devices to transform the 48V supply to a lower voltage appropriate for the PD.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Lee because the power-over-ethernet network component provides flexibility, safety, low cost, and continuous power, as taught by Lee in Benefit breakdown. Lee further establishes that the claim limitations are common and understood in the art.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 9402601) and Keller (US 20160157803), as applied to Claim 1, in view of Cummins et al. (US 20160302772) and Poland (WO 2017013511), cited from its respective US Patent Application Publication, US 20180220993.
 Regarding Claim 22, the modified system of Berger teaches all limitations of Claim 1, as discussed above. However, Berger does not explicitly teach the processing component comprises: a field programmable gate array; and a microcontroller coupled to the FPGA and configured to execute control firmware to control operations of the FPGA, wherein [the] ultrasound echo signal comprises an analog ultrasound echo signal, wherein the FPGA comprises: an analog-to-digital converter (ADC) that receive[s] the analog ultrasound echo signal from the ultrasound imaging component and convert[s] the analog ultrasound echo signal into a digital ultrasound echo signal; a signal processing component configured to perform signal conditioning on the digital ultrasound echo signal; a first image processing component configured to perform first image processing of the conditioned digital ultrasound signal; and a transducer array controller configured to control the ultrasound imaging component to obtain the ultrasound echo signal.
In an analogous ultrasound imaging field of endeavor, Cummins teaches an intraluminal imaging system ([0069] “electronic subsystem 302 […] that can be integrated with existing disposable interventional tools”), wherein the processing component comprises:
a) a field programmable gate array ([0095] “FPGA 326”); and
b) a microcontroller, ([0087] “microprocessor 322”), coupled to the FPGA, (Fig. 16, re-produced below), and configured to execute control firmware to control operations of the FPGA, ([0087] “The microprocessor preferably performs the following functions:” and [0089] “Interface with registers in FPGA”),
c) wherein [the] ultrasound echo signal comprises an analog ultrasound echo signal, ([0095] “The FPGA preferably performs the following functions:” and [0097] “Receive echo data from an analog to digital converter”),
d) wherein the FPGA comprises:
i) an analog-to-digital converter (ADC), ([0101] “analog to digital convert 334,” connected to FPGA 326 as in Fig. 16, re-produced below), that receive[s] the analog ultrasound echo signal from the ultrasound imaging component, (see Fig. 16, re-produced below, analog to digital convert 334 is connected to T/R Switch 340), and convert[s] the analog ultrasound echo signal into a digital ultrasound echo signal (what analog to digital converter functions to do); and
ii) a transducer array controller configured to control the ultrasound imaging component to obtain the ultrasound echo signal ([0095] “The FPGA preferably performs the following functions:” and [0100] “Generate transmit pulse to transducer.”).

    PNG
    media_image8.png
    424
    594
    media_image8.png
    Greyscale

Fig. 16 of Cummins
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Cummins because not only does an ultrasound system offer the benefits of safety, affordability, and swiftness, as taught by Cummins in [0003], the combination providing an FPGA increases performance, cost efficiency, and adaptability.
However, Cummins does not explicitly teach a signal processing component configured to perform signal conditioning on the digital ultrasound echo signal; and a first image processing component configured to perform first image processing of the conditioned digital ultrasound signal.
In an analogous ultrasound imaging field of endeavor, Poland teaches an imaging system, (Abstract “A highly portable ultrasound system”), wherein the FPGA comprises:	a) a signal processing component configured to perform signal conditioning on the digital ultrasound echo signal ([0030] “An acquisition and signal conditioning unit FPGA 94,” [0040] “The Signal Conditioning portion of the FPGA receives the acoustic data from the Acquisition portion as a stream of data samples for each acoustic scan line. It processes them according to coefficients received from the Coefficient Generation block 58 of the dongle in accordance with the type of each scan line,” and Fig. 5, re-produced below); and 
b) a first image processing component configured to perform first image processing of the conditioned digital ultrasound signal ([0040] “The Signal Conditioning portion of the FPGA produces fully detected grayscale, colorflow, continuous wave, and spectral Doppler data with signal amplitude and/or phase information”).

    PNG
    media_image9.png
    495
    440
    media_image9.png
    Greyscale

Fig. 5 of Poland
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Poland because the combination utilizing an FPGA provides increased performance, cost efficiency, and adaptability.
Regarding Claim 23, the modified system of Berger teaches all limitations of Claim 22, as discussed above. Furthermore, Poland teaches wherein the processing component, (Abstract “processor dongle 30”), comprises: an application processing component comprising:
a) a second image processing component configured to perform second image processing of the conditioned and first image processed digital ultrasound echo signal to produce the ultrasound image data ([0041] “The Image Processing block 52 in the dongle accepts image line data from the probe and generates an ultrasound image for display on the receiver or monitor 20 to the user” and Fig. 7, re-produced below); and
b) an image formatting component configured to format the ultrasound image data according to an image display format usable by the computing device to display the ultrasound image data ([0041] “Depending upon the display options selected by the user, block 52 can perform image persistence, axial and lateral filtering, scan conversion, image smoothing and enhancement, spatial compounding, thresholding, zoom, pan, harmonic image display, and zone focus zone stitching” and [0042] “State signals are also coupled to and used by the Image Processing block 52 to produce an image of the desired type and format (sector, linear, grayscale, colorflow, etc.) commanded by the user.”).

    PNG
    media_image10.png
    405
    692
    media_image10.png
    Greyscale

Fig. 7 of Poland
	
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Poland because the combination provides an efficient way of processing the image data in order to be usable and interpreted by a user or operator. The combination processes and presents the ultrasound echo data in such a way in order for the user or operator to make a diagnosis or perform a procedure, for example.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Oommen Jacob/               Primary Examiner, Art Unit 3793